Execution Version


Wells Fargo Bank, N.A.
1000 Louisiana,
Suite 900,
Houston, Texas 77002




JPMORGAN CHASE BANK, N.A.
712 Main St.,
Floor 5,
Houston, Texas 77002


CITIBANK, N.A.
811 Main Street,
Suite 4000,
Houston, Texas 77007


ROYAL BANK OF CANADA
200 Vesey Street,
New York, New York 10281
CAPITAL ONE, NATIONAL ASSOCIATION
1000 Louisiana,
Suite 2950,
Houston, Texas 77002
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH
425 Lexington Avenue,
3rd Floor,
New York, New York 10017
CITIZENS BANK, N.A.
28 State Street,
24th Floor,
Boston, Massachusetts
BBVA USA
2200 Post Oak Blvd.,
17th Floor,
Houston, Texas 77056
ING CAPITAL LLC
1111 Bagby Street,
Suite 2650,
Houston, TX 77002
TRUIST BANK, FORMERLY BRANCH BANKING & TRUST
7080 Samuel Morse Dr.,
Suite 200,
Columbia, Maryland 21406
MIZUHO BANK, LTD.
1271 Avenue of the Americas,
New York, New York 10020
FIFTH THIRD BANK, NATIONAL ASSOCIATION
515 North Flagler Drive,
Suite 703,
West Palm Beach, Florida 33401
REGIONS BANK
3700 Glenwood Avenue,
Suite 100,
Raleigh, North Carolina 27612
BOKF, NATIONAL ASSOCIATION DBA BANK OF TEXAS
1401 Mckinney,
Suite 1000,
Houston, TX 77010
CREDIT SUISSE AG, CAYMAN ISLANDS
 Eleven Madison Avenue,
New York, New York 10010
GOLDMAN SACHS BANK USA
200 West Street,
New York, NY 10282


COMERICA BANK
1717 Main Street,
4th Floor,
Dallas, Texas 75201
ZIONS BANCORPORATION, N.A. DBA AMEGY BANK
1717 West Loop South,
23rd Floor,
Houston, Texas 77027
IBERIABANK, A DIVISION OF FIRST HORIZON BANK
11 Greenway Plaza,
Suite 2700,
Houston, Texas 77046





CONFIDENTIAL
September 29, 2020


Oasis Petroleum North America LLC
1001 Fannin, Suite 1500,
Houston, Texas 77002
Attention: Michael Lou


Senior Secured Superpriority Debtor-In-Possession Revolving Credit Facility
Commitment Letter


Ladies and Gentlemen:
Oasis Petroleum North America LLC, a Delaware limited liability company (the
“Borrower” or “you”), has advised Wells Fargo Bank, N.A. (“Wells Fargo Bank”,
and together with Wells Fargo Securities, LLC (“Wells Fargo Securities”), “Wells
Fargo”) and each of the financial institutions listed on Exhibit B hereto (such
financial institutions, collectively with Wells Fargo Bank, the “Initial DIP
Lenders”, “we”, “our” or “us”) that the Borrower and certain of its parent
entities and subsidiaries (collectively with the Borrower, the “Credit Parties”)
intend to, on or after the date hereof, file voluntary petitions commencing
cases under title 11 of the United States Code (the “Chapter 11 Cases”, and such
code, the “Bankruptcy Code”) in the United States Bankruptcy Court for the
Southern District of Texas (the “Bankruptcy Court”) in order to implement the
Transactions (as defined below). In connection therewith, you have requested
that the Initial DIP Lenders provide financing for a Senior Secured
Superpriority Debtor-In-Possession Credit Agreement (as amended from time to
time, the “DIP Credit Agreement”, and such agreement, together with all other
related agreements and documents creating, evidencing or securing indebtedness
or obligations of any of the Credit Parties to the Administrative Agent or
granting or perfecting liens or security interests by any of the Credit Parties
in favor of and for the benefit of the Administrative Agent, for itself and for
and on behalf of the Lenders, on account of the DIP Facility, the “DIP Facility
Documentation”), among the Borrower, the other Credit Parties party thereto and
each of the lenders thereto (including each of the Initial DIP Lenders), in an
aggregate amount equal to (i) $150,000,000 of revolving new money funding (the
“New Money Facility”) and (ii) up to $300,000,000 of Pre-Petition Secured
Indebtedness refinanced by such financing (the “Refinancing Facility” and,
collectively with the New Money Facility, the “DIP Facility”), the indicative
terms and conditions of which are set forth on the DIP Term Sheet attached
hereto as Exhibit A (the “DIP Term Sheet”).
As used herein, the term “Transactions” means, collectively, (a) the
restructuring contemplated under the Chapter 11 Cases, (b) the initial
borrowings and other extensions of credit under the DIP Facility, (c) the
Refinancing of certain Pre-Petition Secured Indebtedness as described in the DIP
Term Sheet and (d) the payment of fees, costs and expenses in connection with
each of the foregoing. This letter, including the DIP Term Sheet and any other
annexes,



--------------------------------------------------------------------------------



exhibits or other attachments hereto, are hereinafter collectively referred to
as the “DIP Commitment Letter”.
Capitalized terms used but not defined herein are used with the meanings
assigned to them in the DIP Term Sheet.
1.Commitments and Undertakings
In connection with the Transactions, subject to the conditions set forth in this
DIP Commitment Letter, each of the Initial DIP Lenders is pleased to advise you
of its several (and not joint) commitment to provide the percentage of the New
Money Facility as set forth for such Initial DIP Lender on Exhibit B attached,
which in the aggregate for all Initial DIP Lenders, equals 100% of the
$150,000,000 of new money commitments under the New Money Facility.
2.Titles and Roles
It is agreed that (a) Wells Fargo Securities will act as a lead arranger and
bookrunner for the DIP Facility (acting in such capacities, the “Lead Arranger”)
and (b) Wells Fargo Bank will act as administrative agent and collateral agent
for the DIP Facility. You further agree that the Lead Arranger shall not have
any other responsibilities except as otherwise mutually agreed. You agree that
(i) no other agents, co-agents, arrangers, co-arrangers, bookrunners,
co-bookrunners, managers or co-managers will be appointed and (ii) no other
titles will be awarded unless you and Wells Fargo shall so reasonably agree. You
further agree that no compensation (other than that expressly contemplated by
this DIP Commitment Letter and the Fee Letters referred to below) will be paid
in connection with the DIP Facility unless you and Wells Fargo shall so
reasonably agree (it being understood and agreed that no other agent, co-agent,
arranger, co-arranger, bookrunner, co-bookrunner, manager or co-manager shall be
entitled to greater economics in respect of the DIP Facility than Wells Fargo).
3.Syndication and Information
We reserve the right, prior to or after the Closing Date, to syndicate all or a
portion of the Initial DIP Lenders’ respective commitments hereunder to a group
of banks, financial institutions and other institutional lenders and investors
(together with the Initial DIP Lenders, the “Lenders”) identified by us in
consultation with you and reasonably acceptable to us and you (such acceptance
not to be unreasonably withheld or delayed) (it being understood and agreed that
nothing in this Section 3 shall prevent or limit assignments or participations
of the DIP Facility after the Closing Date in accordance with, and as permitted
by, the provisions of the DIP Credit Agreement); provided that, for the
avoidance of doubt, notwithstanding our right to syndicate the DIP Facility and
receive commitments with respect thereto, (a) we shall not be relieved, released
or novated from our obligations hereunder in connection with any syndication,
assignment or participation of the DIP Facility, including our commitments in
respect thereof, and (b) unless you otherwise agree in writing, each Initial DIP
Lender shall retain exclusive control over all rights and obligations with
respect to its commitments in respect of the DIP Facility, including all rights
with respect to consents, modifications, supplements, waivers and amendments,
until after the Closing Date (and any initial funding on such date) has
occurred.
    2



--------------------------------------------------------------------------------



You hereby represent and warrant that  all written information (including all
financial information, reserve information and reports, information to conduct
diligence and Projections (as defined below), that Wells Fargo may reasonably
request in connection with the arrangement of the DIP Facility (the “Information
Materials”)), other than (i) the financial projections and other forward-looking
information (collectively, the “Projections”) and (ii) information of a general
economic or general industry nature (the “Information”), that has been or will
be made available to us by you or any of your representatives in connection with
the transactions contemplated hereby, when taken as a whole (after giving effect
to all supplements and updates provided thereto prior to the Closing Date), does
not or will not, when furnished to us, supplemented or updated, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein not materially misleading,
taken as a whole, in light of the circumstances under which such statements are
made (after giving effect to all supplements and updates provided thereto prior
to the Closing Date) and  the Projections that have been or will be made
available to us by you or any of your representatives in connection with the
transactions contemplated hereby have been or will be prepared in good faith
based upon assumptions believed by you to be reasonable at the time furnished to
us (it being recognized by the Initial DIP Lenders that such Projections are not
to be viewed as facts and that actual results during the period or periods
covered by any such Projections may differ from the projected results, and such
differences may be material). You agree that if, at any time prior to the
Closing Date, you become aware that any of the representations in the preceding
sentence would be incorrect if such Information or Projections were furnished at
such time and such representations were remade, in any material respect, then
you will promptly supplement the Information and the Projections so that such
representations when remade would be correct, in all material respects, under
those circumstances. You understand that in arranging the DIP Facility we may
use and rely on the Information and Projections without independent verification
thereof.
You will assist us in preparing Information Materials, including but not limited
to a confidential information memorandum or lender slides, for distribution to
the Lenders. If requested, you also will assist us in preparing an additional
version of the Information Materials (the “Public-Side Version”) to be used by
the Lenders’ public-side employees and representatives (“Public-Siders”) who do
not wish to receive material non-public information (within the meaning of
United States federal securities laws) with respect to the Borrower, its
affiliates and any of their respective securities (“MNPI”) and who may be
engaged in investment and other market related activities with respect to the
Borrower’s or its affiliates’ securities or loans. Before distribution of any
Information Materials, you agree to execute and deliver to us (a) a letter in
which you authorize distribution of the Information Materials to a Lender’s
employees willing to receive MNPI (“Private-Siders”) and (b) a separate letter
in which you authorize distribution of the Public-Side Version to Public-Siders
and represent that either (i) no MNPI is contained therein or (ii) neither the
Borrower nor any of its controlling or controlled entities has any debt or
equity securities issued pursuant to a public offering or Rule 144A private
placement and agree that if the Borrower or any of its controlling or controlled
entities becomes the issuer of any debt or equity securities issued pursuant to
a public offering or Rule 144A private placement thereafter, you will publicly
disclose any information contained in the Information Materials delivered to
Public-Siders that constitutes MNPI at such time.
    3



--------------------------------------------------------------------------------



You hereby authorize Wells Fargo to download copies of the Credit Parties’
trademark logos from its website and post copies thereof and any Information
Materials to a deal site on IntraLinksTM, DebtDomain, SyndTrak, ClearPar or any
other electronic platform chosen by Wells Fargo to be its electronic
transmission system (an “Electronic Platform”) established by Wells Fargo to
perform services in its capacity as the administrative agent of the DIP Facility
and to use the Credit Parties’ trademark logos on any confidential information
memoranda, presentations and other marketing materials prepared in connection
with the administration of the DIP Facility, with your consent (which consent
not to be unreasonably withheld, conditioned or delayed), in any advertisements
that we may place after the closing of the DIP Facility in financial and other
newspapers, journals, the World Wide Web, our home page or otherwise, at our own
expense describing our services to the Credit Parties hereunder. You also
understand and acknowledge that we may provide to market data collectors, such
as league table, or other service providers to the lending industry, information
regarding the closing date, size, type, purpose of, and parties to, the DIP
Facility.
4.Fees
As consideration for the commitments and agreements of the Lead Arranger and
Initial DIP Lenders hereunder, you agree to pay or cause to be paid the fees
described in those certain fee letters, dated as of the date hereof and
delivered herewith (such letter agreements, the “Fee Letters”) on the terms and
subject to the conditions set forth therein.
5.Conditions
Each Initial DIP Lender’s commitments and agreements hereunder are subject to
usual and customary conditions for a facility of this type, including without
limitation (a) the conditions set forth in the DIP Term Sheet under Section 1
under the heading “General Conditions Precedent”, (b) the execution and delivery
of the restructuring support agreement among the Credit Parties, the Initial DIP
Lenders and certain other holders of indebtedness of the Credit Parties in form
and substance satisfactory to Wells Fargo in its sole discretion (such
agreement, the “Restructuring Support Agreement”) and (c) the occurrence of the
Refinancing of certain Pre-Petition Secured Indebtedness owed to the Initial DIP
Lenders as described in the DIP Term Sheet.
6.Indemnification and Expenses
You agree to indemnify and hold harmless the Initial DIP Lenders, the Lead
Arranger and any other arrangers or agents in respect of the DIP Facility
appointed pursuant to this DIP Commitment Letter, their affiliates and their
respective directors, officers, employees, advisors, agents and other
representatives (each, an “indemnified person”) from and against any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any indemnified person) incurred
by, or asserted against, any indemnified person arising out of, in connection
with, or as a result of the execution or delivery of this DIP Commitment Letter,
the Fee Letters and the DIP Facility Documentation, the performance by the
parties hereto of their respective obligations hereunder or the consummation of
the Transactions contemplated hereby, the use of the proceeds of the DIP
Facility, or the
    4



--------------------------------------------------------------------------------



Transactions or any claim, litigation, investigation or proceeding relating to
any of the foregoing (including in relation to enforcing the terms of this
paragraph) (each, a “Proceeding”), regardless of whether any indemnified person
is a party thereto, whether or not such Proceedings are brought by you, your
equity holders, affiliates, creditors or any other person, and to reimburse each
indemnified person upon written demand for any reasonable and documented
out-of-pocket expenses, including, without limitation, the reasonable and
documented fees, charges and disbursements of counsel and other outside
consultants, the reasonable due diligence expenses, financial advisor’s fees,
consultant’s fees, travel expenses, photocopy, mailing, courier, telephone and
other similar expenses in connection with the syndication of the DIP Facility
provided for herein and the preparation, negotiation, execution, delivery and
administration (both before and after the execution hereof) of this DIP
Commitment Letter and any amendments, modifications or waivers of or consents
related to the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), limited, in the case of
counsel, to the reasonable and documented out-of-pocket fees, disbursements and
other charges of a single outside counsel to all indemnified persons, taken as a
whole, including (if necessary) one local counsel in each relevant jurisdiction
and solely in the event of any potential conflict of interest, one additional
counsel (and if necessary, one local counsel in each relevant jurisdiction) to
each group of similarly affected indemnified persons; provided that the
foregoing indemnity will not, as to any indemnified person, be available to the
extent that such losses, claims, damages, liabilities or related expenses (i)
are determined by a court of competent jurisdiction by final and nonappealable
judgement to have resulted from the gross negligence or willful misconduct of
such indemnified person; or (ii) arise from any dispute solely among indemnified
persons (other than a Proceeding against any indemnified person in its capacity
or in fulfilling its role as the Lead Arranger, administrative agent, collateral
agent, bookrunner, lender, letter of credit issuer or any other similar role in
connection with this DIP Commitment Letter, the Fee Letters, the DIP Facility or
the use of the proceeds thereof) not arising out of any act or omission on the
part of you or your affiliates. No indemnified person shall be liable for any
damages arising from the use by others of the Information or other materials
obtained through electronic, telecommunications or other information
transmission systems, including an Electronic Platform or otherwise via the
internet, or for any special, indirect, consequential or punitive damages in
connection with the DIP Facility, or in connection with its activities related
to the DIP Facility, and you agree, to the extent permitted by applicable law,
not to assert any claims against any indemnified person with respect to the
foregoing. None of the indemnified persons or you or any of your or their
respective affiliates and their respective directors, officers, employees,
advisors, agents and other representatives shall be liable for any indirect,
special, punitive or consequential damages in connection with this DIP
Commitment Letter, the Fee Letters, the DIP Facility, or the transactions
contemplated hereby, provided that nothing contained in this sentence shall
limit your indemnity obligations to the extent set forth in this Section 6.
You shall not, without the prior written consent of an indemnified person (which
consent shall not be unreasonably withheld, conditioned or delayed), effect any
settlement of any pending or threatened Proceedings in respect of which
indemnity could have been sought hereunder by such indemnified person unless
such settlement (x) includes a full and unconditional release of such
indemnified person in form and substance reasonably satisfactory to such
indemnified
    5



--------------------------------------------------------------------------------



person from all liability on claims that are the subject matter of such
Proceedings, (y) does not include any statement as to or any admission of fault,
culpability or a failure to act by or on behalf of any indemnified person or any
injunctive relief or other non-monetary remedy and (z) requires no action on the
part of the indemnified person other than its consent. You acknowledge that any
failure to comply with your obligations under the preceding sentence may cause
irreparable harm to Wells Fargo, any other Initial DIP Lender, the Lead Arranger
and the other indemnified persons.
7.Sharing of Information, Affiliate Activities, Absence of Fiduciary
Relationship
Wells Fargo, the other Initial DIP Lenders and the Lead Arranger may employ the
services of their respective affiliates in providing certain services hereunder
and, in connection with the provision of such services, may exchange with such
affiliates information concerning you and the other companies that may be the
subject of the Transactions contemplated by this DIP Commitment Letter, and, to
the extent so employed, such affiliates shall be entitled to the benefits, and
be subject to the obligations, of Wells Fargo, the other Initial DIP Lenders and
the Lead Arranger hereunder. Wells Fargo, each other Initial DIP Lender and the
Lead Arranger shall be responsible for its respective affiliates’ failure to
comply with such obligations under this DIP Commitment Letter.
You acknowledge that any of the Initial DIP Lenders or their respective
affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies in respect of which
you may have conflicting interests regarding the transactions described herein
and otherwise. Each Initial DIP Lender agrees severally (and not jointly) that
it will not use confidential information obtained from you by virtue of the
transactions contemplated by this DIP Commitment Letter or its other
relationships with you in connection with the performance by it of services for
other companies, and it will not furnish any such information to other
companies. You also acknowledge that the Initial DIP Lenders have no obligation
to use in connection with the transactions contemplated by this DIP Commitment
Letter, or to furnish to you, confidential information obtained from other
companies.
You further acknowledge that each Initial DIP Lender is a full service
securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services.
In the ordinary course of business, an Initial DIP Lender and/or its affiliates
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, you and other companies with which you may have commercial or
other relationships. With respect to any securities and/or financial instruments
so held by an Initial DIP Lender, its affiliates or any of its respective
customers, all rights in respect of such securities and financial instruments,
including any voting rights, will be exercised by the holder of the rights, in
its sole discretion.
You agree that the Initial DIP Lenders and the Lead Arranger will act under this
DIP Commitment Letter as independent contractors and that nothing in this DIP
Commitment Letter will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Initial DIP Lender
or the Lead Arranger and you, your respective
    6



--------------------------------------------------------------------------------



equity holders or your and their respective affiliates. You acknowledge and
agree that (a) the transactions contemplated by this DIP Commitment Letter are
arm’s-length commercial transactions between each Initial DIP Lender or the Lead
Arranger and, if applicable, its affiliates, on the one hand, and you, on the
other, (b) in connection therewith and with the process leading to such
transaction each Initial DIP Lender and the Lead Arranger and, if applicable,
its respective affiliates, is acting solely as a principal and has not been, is
not and will not be acting as an advisor, agent or fiduciary of you, your
management, equity holders, creditors, affiliates or any other person and
(c) each Initial DIP Lender and the Lead Arranger, if applicable, and each of
their respective affiliates, has not assumed an advisory or fiduciary
responsibility or any other obligation in favor of you or your affiliates with
respect to the transactions contemplated hereby or the process leading thereto
(irrespective of whether such Initial DIP Lender or the Lead Arranger or any of
its respective affiliates has advised or is currently advising you or your
affiliates on other matters) except the obligations expressly set forth in this
DIP Commitment Letter. You further acknowledge and agree that (x) you are
responsible for making your own independent judgment with respect to such
transactions and the process leading thereto, (y) you are capable of evaluating
and you understand and accept the terms, risks and conditions of the
transactions contemplated hereby, and neither Wells Fargo, nor any other Initial
DIP Lender or the Lead Arranger shall have any responsibility or liability to
you with respect thereto, and (z) no Initial DIP Lender or the Lead Arranger is
advising the Credit Parties as to any legal, tax, investment, accounting,
regulatory or any other matters in any jurisdiction, and you shall consult with
your own advisors concerning such matters and you shall be responsible for
making your own independent investigation and appraisal of the transactions
contemplated hereby. Any review by Wells Fargo or any other Initial DIP Lender
or the Lead Arranger of the Credit Parties, the transactions contemplated hereby
or other matters relating to such transactions will be performed solely for the
benefit of Wells Fargo or such other Initial DIP Lender or the Lead Arranger,
respectively, and shall not be on behalf of the Credit Parties. You agree that
you will not assert any claim against Wells Fargo or any other Initial DIP
Lender or the Lead Arranger based on an alleged breach of fiduciary duty by
Wells Fargo or such other Initial DIP Lender or the Lead Arranger in connection
with this DIP Commitment Letter and the transactions contemplated hereby.
8.Confidentiality
This DIP Commitment Letter is delivered to you on the understanding that neither
this DIP Commitment Letter nor the Fee Letters nor any of their terms or
substance shall be disclosed by you, directly or indirectly, to any other
person, except  to you and your officers, directors, employees, affiliates,
members, partners, stockholders, attorneys, accountants, agents and advisors, in
each case on a confidential and need-to-know basis,  as may be required by or in
any legal, judicial or administrative proceeding or as otherwise required by law
or regulation or as requested by a governmental or regulatory authority (in
which case you agree, to the extent permitted by law, to inform us promptly
thereof), if the Lead Arranger consents in writing to such proposed disclosure,
 in connection with the enforcement of your rights hereunder or under the Fee
Letters,  this DIP Commitment Letter and the existence and contents hereof (but
not the Fee Letters or the contents thereof other than the existence thereof and
the contents thereof as part of projections, pro forma information and a generic
disclosure of aggregate sources and uses
    7



--------------------------------------------------------------------------------



to the extent customary in marketing materials and other required filings) may
be disclosed  in connection with the syndication or arrangement of the DIP
Facility or in connection with, and as may be required for, any public filing
and to the parties to Restructuring Support Agreement and to any party required
by the Bankruptcy Court. Notwithstanding anything to the contrary in the
foregoing, you shall be permitted to file the Fee Letters with the Bankruptcy
Court under seal in form and substance reasonably satisfactory to Wells Fargo or
in a redacted manner in form and substance reasonably satisfactory to Wells
Fargo and provide an unredacted copy of the Fee Letters to (i) the Bankruptcy
Court, (ii) the Office of the United States Trustee for the Southern District of
Texas and (iii) any other party or advisor as required by the Bankruptcy Court;
provided, that the disclosure of this DIP Commitment Letter and the Fee Letters
to such advisors is on a confidential, “professionals only” basis.
Each Initial DIP Lender severally (and not jointly) shall use all nonpublic
information received by it in connection with the DIP Facility and the related
transactions solely for the purposes of providing the services that are the
subject of this DIP Commitment Letter and shall treat confidentially all such
information; provided, however, that nothing herein shall prevent any Initial
DIP Lender from disclosing any such information to any Lenders or participants
or prospective Lenders or participants,  in any legal, judicial, administrative
proceeding or other compulsory process or as required by applicable law or
regulations (in which case such Initial DIP Lender shall promptly notify you, in
advance, to the extent permitted by law), upon the request or demand of any
regulatory authority (including any self-regulatory authority) or other
governmental authority purporting to have jurisdiction over Wells Fargo, an
Initial DIP Lender or the Lead Arranger, or any of its respective affiliates (in
which case such person agrees (except with respect to any audit or examination
conducted by bank accountants or any self-regulatory authority or governmental
or regulatory authority exercising examination or regulatory authority), to the
extent practicable and not prohibited by applicable law or regulation, to inform
you promptly thereof prior to disclosure),  to the employees, legal counsel,
independent auditors, professionals and other experts or agents of such Initial
DIP Lender (collectively, “Representatives”) who are informed of the
confidential nature of such information and are or have been advised of their
obligation to keep information of this type confidential,  to any of its
respective affiliates (provided that any such affiliate is advised of its
obligation to retain such information as confidential, and such Initial DIP
Lender shall be responsible for its respective affiliates’ compliance with this
paragraph) solely in connection with the Transactions,  to the extent any such
information becomes publicly available other than by reason of disclosure by
such Initial DIP Lender, its affiliates or Representatives in breach of this DIP
Commitment Letter or any applicable confidentiality obligation to you,  for
purposes of establishing a “due diligence” defense,  in connection with the
exercise of any remedies hereunder or under the Fee Letters or any suit, action
or proceeding relating to this DIP Commitment Letter, the Fee Letters or the DIP
Facility and  pursuant to customary disclosure about the terms of the financing
contemplated hereby in the ordinary course of business to market data collectors
and similar service providers to the loan industry for league table purposes;
provided that the disclosure of any such information to any Initial DIP Lender
or prospective Lender or participants or prospective participants referred to
above shall be made subject to the acknowledgment and acceptance in writing by
such Initial DIP Lender or prospective Lender or participant or prospective
participant that such information is being disseminated on a confidential basis
in
    8



--------------------------------------------------------------------------------



accordance with the standard syndication processes of such Initial DIP Lender or
customary market standards for dissemination of such type of information. The
provisions of this paragraph shall automatically terminate on the earlier of
(a) the Closing Date and (b) one year following the date of this DIP Commitment
Letter.
9.Assignments
This Commitment Letter shall not be assignable by you without the prior written
consent of each Initial DIP Lender (and any purported assignment without such
consent shall be null and void), is intended to be solely for the benefit of the
parties hereto and the indemnified persons and is not intended to and does not
confer any benefits upon, or create any rights in favor of, any person other
than the parties hereto and the indemnified persons to the extent expressly set
forth herein.
10.Acceptance/ Expiration of Commitments
If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this DIP Commitment Letter and the Fee Letters by
returning to us executed counterparts of this DIP Commitment Letter and the Fee
Letters not later than 11:59 p.m., Houston, Texas time, on September 29, 2020
(the “Acceptance Deadline”). This offer will automatically expire at such time
if we have not received such executed counterparts in accordance with the
preceding sentence. In the event that the Closing Date does not occur on or
before the Expiration Date (as defined below), then this DIP Commitment Letter
and the commitments hereunder (including, for the avoidance of doubt, the
commitments with respect to the DIP Facility) shall automatically terminate
unless the Initial DIP Lenders shall, in their discretion, agree to an extension
(which consent may be provided by electronic mail communicated by Post-Petition
Agent’s counsel to Credit Parties’ counsel).
For purposes of this Commitment Letter, “Expiration Date” means the earlier of
(a) 11:59 p.m. (Houston, Texas time) on September 29, 2020 to the extent the
Restructuring Support Agreement is not executed by such date, (b) the occurrence
of the Petition Date prior to the execution of a Restructuring Support
Agreement, (c) the termination of the Restructuring Support Agreement in
accordance with its terms and (d) 11:59 p.m. (Houston, Texas time) on the fifth
business day after the Petition Date to the extent the Interim Order is not
entered by such time (as such date may be extended pursuant to the terms of the
Restructuring Support Agreement).
11.Miscellaneous
Subject to the limitations set forth in Section 3 above, each Initial DIP Lender
reserves the right to employ the services of its affiliates in providing
services contemplated hereby and to allocate, in whole or in part, to its
affiliates certain fees payable to such Initial DIP Lender in such manner as
such Initial DIP Lender and its affiliates may agree in their sole discretion.
This DIP Commitment Letter may not be amended or waived except by an instrument
in writing signed by you and each Initial DIP Lender. This DIP Commitment Letter
may be executed in any number of counterparts, each of which shall be deemed an
original, and all of which, when taken
    9



--------------------------------------------------------------------------------



together, shall constitute one agreement. Any signature page to this DIP
Commitment Letter may be delivered by facsimile, electronic transmission (e.g.,
“pdf” or “tif”) or any electronic signature complying with the U.S. federal
ESIGN Act of 2000 or the New York Electronic Signature and Records Act or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes to
the fullest extent permitted by applicable law. For the avoidance of doubt, the
foregoing also applies to any amendment, extension or renewal of this DIP
Commitment Letter. Each party hereto represents and warrants to the other
parties hereto that, to the extent such party has executed this DIP Commitment
Letter through electronic means, it has the corporate capacity and authority to
do so and there are no restrictions for doing so in such party’s constitutive
documents. This DIP Commitment Letter, together with the Fee Letters and the
Restructuring Support Agreement are (i) the only agreements that have been
entered into among us and you with respect to the DIP Facility and (ii)
supersede all prior understandings, whether written or oral, among us with
respect to the DIP Facility and set forth the entire understanding of the
parties with respect thereto.
THIS DIP COMMITMENT LETTER AND THE FEE LETTERS AND ANY CLAIM OR CONTROVERSY
ARISING HEREUNDER OR RELATED HERETO (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS
SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF OR
THEREOF) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ANY OTHER CONFLICTS OR
CHOICE OF LAW PRINCIPLES THEREOF AND, TO THE EXTENT APPLICABLE, TITLE 11 OF THE
UNITED STATES CODE. YOU AND WE HEREBY IRREVOCABLY AGREE TO WAIVE TRIAL BY JURY
IN ANY SUIT, ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF
OF ANY PARTY RELATED TO OR ARISING OUT OF THE TRANSACTIONS, THIS DIP COMMITMENT
LETTER OR THE FEE LETTERS OR THE PERFORMANCE OF SERVICES HEREUNDER OR
THEREUNDER.
You and we hereby irrevocably and unconditionally submit to the exclusive
jurisdiction of the Bankruptcy Court or any state or Federal court sitting in
the Borough of Manhattan in the City of New York, over any suit, action or
proceeding arising out of or relating to the Transactions or the other
transactions contemplated hereby, this DIP Commitment Letter or the Fee Letters
or the performance of services hereunder or thereunder. You and we agree that
service of any process, summons, notice or document by registered mail addressed
to you or us shall be effective service of process for any suit, action or
proceeding brought in any such court. You and we hereby irrevocably and
unconditionally waive any objection to the laying of venue of any such suit,
action or proceeding brought in any such court and any claim that any such suit,
action or proceeding has been brought in any inconvenient forum. Each of the
Initial DIP Lenders hereby notifies you that (a) pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law on October 26,
2001) (the “PATRIOT Act”), it is required to obtain, verify and record
information that identifies the Credit Parties, which information includes
names, addresses, tax identification numbers and other information that will
    10



--------------------------------------------------------------------------------



allow such Lender to identify the Credit Parties in accordance with the PATRIOT
Act and (b) to the extent the Borrower qualifies as a “legal entity customer”
under 31 C.F.R. § 1010.230 (the “Beneficial Ownership Regulation”), it must
obtain a certification regarding beneficial ownership in relation to the
Borrower that satisfies the requirements of the Beneficial Ownership Regulation.
This notice is given in accordance with the requirements of the PATRIOT Act and
is effective for the Initial DIP Lenders.
Section headings used herein are for convenience of reference only and are not
to affect the construction of, or to be taken into consideration in
interpreting, this DIP Commitment Letter.
The indemnification, fee, expense, jurisdiction, information and confidentiality
provisions contained herein and in the Fee Letters shall remain in full force
and effect regardless of whether definitive financing documentation for the DIP
Facility shall be executed and delivered and notwithstanding the termination of
this DIP Commitment Letter or the commitments hereunder; provided that your
obligations under this DIP Commitment Letter (other than your obligations with
respect to confidentiality) shall automatically terminate and be superseded, to
the extent comparable, by the provisions of the DIP Facility Documentation upon
the occurrence of the effectiveness thereof.
[Signature Pages Follow]
    11




--------------------------------------------------------------------------------



    If you are in agreement with the foregoing, please indicate acceptance of
the terms hereof by signing the enclosed counterpart of this DIP Commitment
Letter and returning it to the Lead Arranger, together with executed
counterparts of the Fee Letters, by no later than the Acceptance Deadline.


Sincerely,     
WELLS FARGO SECURITIES, LLC,
as Lead Arranger




By: /s/Rob McLean    
Name: Rob McLean    
Title: Director


[Signature Page to DIP Commitment Letter – Oasis Petroleum North America LLC]


--------------------------------------------------------------------------------

                            
LENDERS:
WELLS FARGO BANK, N.A.,
as an Initial DIP Lender


By: /s/Courtney Kubesch
Name: Courtney Kubesch
Title: Director






--------------------------------------------------------------------------------

                            
CITIBANK, N.A.,
as an Initial Lender




By: /s/Cliff Vaz    
Name: Cliff Vaz
Title: Vice President




[Signature Page to DIP Commitment Letter – Oasis Petroleum North America LLC]



--------------------------------------------------------------------------------

                            


JPMORGAN CHASE BANK, N.A.,
as an Initial Lender


By: /s/Anson Williams    
Name: Anson Williams
Title: Authorized Signatory


[Signature Page to DIP Commitment Letter – Oasis Petroleum North America LLC]




--------------------------------------------------------------------------------

                            
ROYAL BANK OF CANADA,
as an Initial Lender




By: /s/Leslie P. Vowell    
Name: Leslie P. Vowell
Title: Authorized Signatory




[Signature Page to DIP Commitment Letter – Oasis Petroleum North America LLC]



--------------------------------------------------------------------------------

                            
        
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,
as an Initial Lender


By: /s/ Trudy W. Nelson    
Name: Trudy W. Nelson
Title: Authorized Signatory


By: /s/ Scott W. Danvers    
Name: Scott W. Danvers
Title: Authorized Signatory


[Signature Page to DIP Commitment Letter – Oasis Petroleum North America LLC]




--------------------------------------------------------------------------------

                            
CAPITAL ONE, NATIONAL ASSOCIATION,
as an Initial Lender




By: /s/ Matthew Brice
Name: Matthew Brice
Title: Director




[Signature Page to DIP Commitment Letter – Oasis Petroleum North America LLC]



--------------------------------------------------------------------------------

                            
        
BBVA USA,
as an Initial Lender




By: /s/ Mark H. Wolf    
Name: Mark H. Wolf
Title: Senior Vice President




[Signature Page to DIP Commitment Letter – Oasis Petroleum North America LLC]



--------------------------------------------------------------------------------

                            
CITIZENS BANK, N.A.,
as an Initial Lender


By: /s/ Michael Flynn    
Name: Michael Flynn
Title: Senior Vice President




[Signature Page to DIP Commitment Letter – Oasis Petroleum North America LLC]



--------------------------------------------------------------------------------

                            
ING CAPITAL LLC,
as an Initial Lender


By: /s/ Juli Bieser    
Name: Juli Bieser
Title: Managing Director


By: /s/ Lauren Gutterman    
Name: Lauren Gutterman
Title: Vice President




[Signature Page to DIP Commitment Letter – Oasis Petroleum North America LLC]




--------------------------------------------------------------------------------

                            
BOKF, NA dba BANK OF TEXAS,
as an Initial Lender


By: /s/ Mari Salazar    
Name: Mari Salazar
Title: SVP






[Signature Page to DIP Commitment Letter – Oasis Petroleum North America LLC]



--------------------------------------------------------------------------------

                            
TRUIST BANK, FORMERLY BRANCH BANK & TRUST,
as an Initial Lender


By: /s/ Jade K. Silver    
Name: Jade K. Silver
Title: Senior Vice President






[Signature Page to DIP Commitment Letter – Oasis Petroleum North America LLC]



--------------------------------------------------------------------------------

                            
COMERICA BANK,
as an Initial Lender


By: /s/ Garrett Merrell    
Name: Garrett Merrell
Title: Vice President








[Signature Page to DIP Commitment Letter – Oasis Petroleum North America LLC]



--------------------------------------------------------------------------------

                            
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as an Initial Lender


By: /s/ Megan Kane    
Name: Megan Kane
Title: Authorized Signatory


By: /s/ Didier Siffer    
Name: Didier Siffer
Title: Authorized Signatory




[Signature Page to DIP Commitment Letter – Oasis Petroleum North America LLC]



--------------------------------------------------------------------------------

                            
GOLDMAN SACHS BANK USA,
as an Initial Lender


By: /s/ Jacob Elder    
Name: Jacob Elder
Title: Authorized Signatory


[Signature Page to DIP Commitment Letter – Oasis Petroleum North America LLC]




--------------------------------------------------------------------------------



IBERIABANK, A DIVISION OF FIRST HORIZON BANK,
as an Initial Lender


By: /s/ W. Bryan Chapman    
Name: W. Bryan Chapman
Title: Market President-Energy Lending


[Signature Page to DIP Commitment Letter – Oasis Petroleum North America LLC]

--------------------------------------------------------------------------------

                            
REGIONS BANK,
as an Initial Lender


By: /s/ J. Patrick Carrigan    
Name: J. Patrick Carrigan
Title: Senior Vice President




[Signature Page to DIP Commitment Letter – Oasis Petroleum North America LLC]



--------------------------------------------------------------------------------

                            
ZIONS BANCORPORATION, N.A. dba AMEGY BANK,
as an Initial Lender




By: /s/ John Moffitt            
Name: John Moffitt
Title: Senior Vice President




[Signature Page to DIP Commitment Letter – Oasis Petroleum North America LLC]




--------------------------------------------------------------------------------

                            
MIZUHO BANK, LTD.,
as an Initial Lender


By: /s/ John Davies    
Name: John Davies
Title: Authorized Signatory








--------------------------------------------------------------------------------

                            


FIFTH THIRD BANK, NATIONAL ASSOCIATION,
as an Initial Lender


By: /s/Michael Miller    
Name: Michael Miller
Title: Vice President








--------------------------------------------------------------------------------

                            
Agreed to and accepted as of the date first
above written:
OASIS PETROLEUM NORTH AMERICA LLC, a Delaware limited liability company
By: /s/ Michael H. Lou    
Name: Michael H. Lou
Title: Executive Vice President and Chief Financial Officer










--------------------------------------------------------------------------------



Exhibit A
DIP Term Sheet
[See attached.]


Exhibit A to DIP Commitment Letter – Oasis Petroleum North America LLC


--------------------------------------------------------------------------------

image011.jpg [image011.jpg]                                    Execution Version
CONFIDENTIAL
Oasis Petroleum North America LLC
Senior Secured Superpriority Debtor-in-Possession Revolving Credit Agreement
Indicative Summary of Terms and Conditions

Borrower:
Oasis Petroleum North America LLC, a Delaware limited liability company (the
“Borrower”).


Guarantors:
Oasis Petroleum Inc. (“Parent”), Oasis Midstream Services LLC, Oasis Petroleum
LLC (“OP LLC”), Oasis Petroleum Marketing LLC, Oasis Petroleum Permian LLC,
Oasis Well Services LLC, OMP GP LLC and OMS Holdings LLC, each organized under
the laws of the State of Delaware (collectively, the “Guarantors”).


Debtors:


The Borrower and the Guarantors are collectively referred to herein as the
“Debtors”.


DevCos:


Beartooth DevCo LLC and Bobcat DevCo LLC (the “DevCos”).


Post-Petition Lenders:
Wells Fargo Bank, N.A. and the other Pre-Petition Lenders (as defined below)
under the Pre-Petition Credit Agreement (as defined below) participating in the
DIP Facility (as defined below) in the percentages as set forth in the DIP
Facility (collectively, the “Post-Petition Lenders”).
Post-Petition Agent:
Wells Fargo Bank, N.A. (in such capacity, the “Post-Petition Agent”).
Venue:
Debtors will file a voluntary petition for relief under Chapter 11 of the
Bankruptcy Code in the United States Bankruptcy Court for the Southern District
of Texas, Houston Division (the “Bankruptcy Court”, and the date the Debtors’
bankruptcy cases are commenced, the “Petition Date”).

Documentation Principles:
The definitive documentation for the DIP Facility, including all other related
agreements and documents creating, evidencing or securing indebtedness or
obligations of any of the Debtors to the Post-Petition Agent or granting or
perfecting liens or security interests by any of the Debtors in favor of and for
the benefit of the Post-Petition Agent, for itself and for and on behalf of the
Post-Petition Lenders, on account of the DIP Facility shall contain the terms
set forth herein and shall otherwise be negotiated in good faith within a
reasonable time period to be determined based on the expected Closing Date (as
defined below). The documentation will be based on the applicable “Loan
Documents” under and as defined in that certain Third Amended and Restated
Credit Agreement dated October 16, 2018, among the Parent; OP LLC; the Borrower;
each of the lenders from time to time party thereto (the “Pre-Petition
Lenders”); and Wells Fargo Bank, N.A., as administrative agent on behalf of
itself and the other Pre-Petition Lenders (the “Pre-Petition Agent”) (as in
effect immediately prior to the commencement of bankruptcy case of the Borrower,
the “Pre-Petition Credit Agreement”), with changes consistent with this DIP
Facility Term Sheet and otherwise to reflect customary lender form updates (the
“Documentation Principles”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to such terms in the
Pre-Petition Credit Agreement.



DIP Facility:
A priming secured and superpriority debtor-in-possession revolving credit
facility of $450 million (the “DIP Commitments”) consisting of (a) an $150
million new money revolving facility (the “New Money Facility”), which shall
include an amount of $100 million in the form of a letter of credit facility and
(b) up to $300 million of Pre-Petition Secured Indebtedness (as defined below)
that will be deemed to be refinanced as post-petition secured indebtedness (the
“Refinancing”) held by the Post-Petition Lenders, as more fully described and
documented in the Financing Orders (as defined below) (the New Money Facility
and the Refinancing, collectively, the “DIP Facility”), and the credit agreement
entered into among the Post-Petition Agent, the Post-Petition Lenders and the
Debtors, which in each case must be in form and substance acceptable to the
Post-Petition Agent and the Post-Petition Lenders (the “Post-Petition Credit
Agreement”). Until the entry of the Final Order (as defined below), (a) a
maximum amount of new money funding of $120 million (the “Cap”) of cash which
may be drawn by the Borrower, of which up to $80 million of the Cap may be drawn
as letters of credit, will be available to the Debtors on an interim basis under
the DIP Facility (and which shall include all letters of credit subject to the
Pre-Petition LC Refinancing (as defined below)) and (b) up to $240 million of
the Pre-Petition Secured Indebtedness will be Refinanced by the DIP Facility
(the limitations described in the foregoing clauses (a) and (b), the “Interim
Limits”). The actual amounts available to be borrowed under the DIP Facility
will be subject to the Initial Budget or the DIP Budget, as applicable, (each
term as defined below), subject to the Permitted Variances (as defined below).

Availability:
So long as the Total Outstandings (as defined below) do not exceed the lesser of
(a) the DIP Loan Limit (as defined below) and (b) the amount then authorized by
any Financing Order (including, without limitation, prior to the entry of the
Final Order, the Interim Limits): (i) loans under the DIP Facility will be
available to be made at any time prior to the Maturity Date (as defined below),
(ii) letters of credit under the DIP Facility will be issued and renewed as
described in the section entitled “Letters of Credit” below and (iii) amounts
repaid under the DIP Facility may be reborrowed.
“Total Outstandings” means, at any time, the aggregate principal amount of the
loans under the DIP Facility then outstanding plus the aggregate stated amount
of all issued but undrawn Letters of Credit and, without duplication, all
unreimbursed disbursements on any Letter of Credit as of such date.
“DIP Loan Limit” means the DIP Commitments less the amount of any Carve Out
Reserves (as defined in Annex II hereto).

Letters of Credit:
A portion of the DIP Facility not in excess of $100 million shall be available
for the issuance of letters of credit (“Letters of Credit”) by Wells Fargo Bank,
N.A. (the “Post-Petition Issuing Bank”). Upon entry of the Interim Order (as
defined below), all letters of credit issued under the Pre-Petition Credit
Agreement (the “Refinanced L/Cs”) shall be Refinanced and deemed reissued under
the Post-Petition Credit Agreement (the “Pre-Petition L/C Refinancing”).


Permitted Use of Proceeds:All proceeds under the DIP Facility shall be used
strictly in accordance with the Initial Budget or the DIP Budget, as applicable,
subject to the Permitted Variance, as provided below. Unless otherwise agreed,
no borrowing shall be made more frequently than once per week.Term:
All commitments of the Post-Petition Lenders under the DIP Facility shall
terminate at the earliest of the following events:  the date which is 6 months
after the Petition Date (or, with the consent of the Majority Post-Petition
Lenders, the date that is 9 months after the Petition Date; subject to not less
than five (5) business days’ prior written notice by the Borrower of the
extension request, the absence of any default or event of default under the
Post-Petition Credit Agreement (an “Event of Default”), truth and accuracy in
all material respects of representations and warranties (unless such
representations and warranties are already qualified by materiality, material
adverse effect or a similar qualification in which case such representations and
warranties shall be true and correct in all respects), the effectiveness of the
restructuring support agreement and payment of the Extension Fee (as defined
below), it being understood that such extension shall be binding on all of the
Post-Petition Lenders to the extent such extension is approved by the Majority
Post-Petition Lenders and the other conditions for such condition are satisfied
(such extension, the “Extension”));  the entry of an order pursuant to
section 363 of the Bankruptcy Code approving the sale of substantially all of
the Debtors’ assets;  the effective date of any plan of reorganization;  the
entry of an order for the conversion of the Debtors’ bankruptcy cases to cases
under Chapter 7 of the Bankruptcy Code;  the entry of an order for the dismissal
of the Debtors’ bankruptcy cases; or  at the election of the Post-Petition Agent
or the Majority Post-Petition Lenders, the date on which any Event of Default is
continuing (the earliest of the events described above, the “Maturity Date”).
New Money Loan Interest Rate:


Choice of 1 month Adjusted LIBO Rate (1.0% floor) + 5.50% per annum or Alternate
Base Rate (2.0% floor) + 4.50% per annum, payable monthly in cash, provided that
no Interest Period may extend beyond the Maturity Date.Refinancing and Rate
Applied to Drawn and Unreimbursed Refinanced L/Cs:Choice of 1 month Adjusted
LIBO Rate (1.0% floor) + 4.25% per annum or Alternate Base Rate (2.0% floor) +
3.25% per annum.Default Rate:Alternate Base Rate (2.0% floor) + 4.75% per annum
+ an additional 2.00% per annum default rate, effective (a) automatically upon
any payment Event of Default and (b) upon written notice to the Borrower of the
election of the Majority Post-Petition Lenders for any other Event of Default
that has occurred and is continuing, in each case, with accrual of the default
rate occurring from and including the first date on which the applicable Event
of Default occurred and ending on the date on which such Event of Default has
been cured or waived.Facility Fee:
2.00% of the New Money Commitments payable to the Post-Petition Lenders on the
Closing Date (as defined below) ratably in accordance with their New Money
Commitments as of such date. “New Money Commitments” shall be defined as (a)
$150,000,000 minus (b) the face amount of the Refinanced L/Cs.
Unused Commitment Fee:0.5% per annum on daily average unused amount of the New
Money Commitments payable monthly in arrears and on the Maturity Date.Letter of
Credit Fees:
A per annum participation fee payable ratably to each Post-Petition Lender equal
in the aggregate to (x) 5.50% with respect to Letters of Credit other than
Refinanced L/Cs and (y) 4.25% with respect to Refinanced L/Cs. Borrower shall
also pay to the issuing lender additional fronting and standard fees on the
terms set forth in the Pre-Petition Credit Agreement.


Extension Fee:


50 bps on the amount of the New Money Commitments payable on the date of such
Extension (the “Extension Fee”).


Arrangement Fee and Agency Fee:
As separately agreed between the Post-Petition Agent and the Borrower.


Pre-Petition Secured Indebtedness:
All indebtedness and other obligations under the Pre-Petition Credit Agreement
and related loan and security documents (the “Pre-Petition Secured
Indebtedness”).
Adequate Protection Payments and Liens:As adequate protection of the interests
of the Pre-Petition Lenders for the DIP Facility advances, use of cash
collateral and other collateral to the extent of any diminution in value of such
interests, the Pre-Petition Lenders will receive, subject to the Carve Out (as
defined below) (a) replacement liens on all real and personal property, tangible
or intangible, wherever located, including all bank accounts, deposits and cash
and, subject to and effective upon entry of the Final Order (as defined below),
all proceeds of any avoidance actions under chapter 5 of the Bankruptcy Code,
whether now existing or hereafter acquired by the Debtors and the Debtors’
bankruptcy estates, and all proceeds, products, rents, revenues and profits of
same, and in each case junior to the liens securing the DIP Facility, (b)
adequate protection payments consisting of current cash payments on a monthly
basis in an amount equal to the amount of post-petition interest and fees on the
obligations, at the Pre-Petition Credit Agreement default rate, in respect of
the Pre-Petition Secured Indebtedness, (c) adequate protection payments
consisting of cash reimbursement of the reasonable and documented (in summary
format) fees, costs and expenses (including reasonable professional fees) of the
Pre-Petition Agent and (d) super-priority administrative expense claims under
Section 507(b) of the Bankruptcy Code and junior to the DIP Facility.Asset
Sales:The (i) net cash proceeds from certain sales of any of the Debtors’ assets
outside the ordinary course of business and (ii) the proceeds of any
extraordinary receipts, in excess of $5,000,000, individually or in the
aggregate, on a combined basis for the foregoing clauses (i) and (ii) during the
term of the DIP Facility shall be paid first to the Post-Petition Agent for
application to the DIP Facility, and upon the DIP Facility being indefeasibly
satisfied in full, then to the Pre-Petition Agent for application to the
Pre-Petition Secured Indebtedness.Collateral:
All indebtedness and obligations of the Debtors under the DIP Facility will be
secured by security interests and liens granted pursuant to Section 364(c)(2)
and (d)(1) of the Bankruptcy Code (the “Priority Lien”), with priority over all
valid and perfected existing and future security interests, liens, claims and
encumbrances, in and on all real and personal property of the Debtors, tangible
or intangible, wherever located, including all bank accounts, deposits and cash
and, subject to and effective upon entry of the Final Order, all proceeds of any
avoidance actions under chapter 5 of the Bankruptcy Code (up to the amount of
the commitments then in effect under the DIP Facility), whether now existing or
hereafter acquired by the Debtors and the Debtors’ bankruptcy estates, and all
proceeds, products, rents, revenues and profits of same (the “Collateral”),
subject only to the Carve Out (as defined below), and certain liens to the
extent they are valid, perfected, unavoidable and of senior priority to the
liens and security interests of the Pre-Petition Lenders. In addition, to the
extent of the outstanding obligations of the Debtors under the DIP Facility, the
Post-Petition Lenders shall be granted superpriority claims over all other
claims against the Debtors, subject only to the Carve Out. All of the liens
described above shall be effective and perfected as of the Petition Date upon
entry of, and pursuant to, the Interim Order. Administrative Agent shall have
the discretion to require additional lien perfection filings and account control
agreements after the Closing Date.
Hedge Contracts:


Any hedge contract under the Post-Petition Credit Agreement to which any
Post-Petition Lender is a counterparty shall be secured by liens securing the
DIP Facility on a pari passu basis.


Guaranties:All Debtors (other than the Borrower) shall guarantee the DIP
Facility and secure it with their property that is Collateral.No Surcharge &
Marshalling Waiver:
The DIP Facility shall provide that subject only to and effective upon entry of
the Final Order with respect to the Pre-Petition Lenders’ pre-petition
collateral and adequate protection collateral, and effective upon entry of the
Interim Order with respect to the Post-Petition Lenders’ post-petition
collateral, (i) no costs or expenses of administration shall be imposed against
such collateral, as applicable, under Section 506(c) of the Bankruptcy Code or
otherwise, and (ii) such collateral shall not be subject to the doctrine of
marshalling or Section 552 of the Bankruptcy Code “equities of the case”
arguments.


Carve Out:
The Financing Orders shall include a carve out (the “Carve Out”) substantially
identical to Annex II attached hereto.






--------------------------------------------------------------------------------

                            

Budget:
On or before the Petition Date, the Debtors shall have furnished to the
Post-Petition Agent a thirteen (13) week rolling operating budget and cash flow
forecast, in form and substance acceptable to the Post-Petition Agent (the
“Initial Budget”), together with such related information and/or materials as
the Post-Petition Agent and the Majority Post-Petition Lenders may deem
reasonably necessary or desirable in connection therewith.
No later than 12:00 p.m. Central time on Thursday starting with the fourth
Thursday of the first full four calendar weeks following the Petition Date, and
every four weeks thereafter (or on a more frequent basis if agreeable to the
Borrower and the Post-Petition Agent), the Debtors shall propose an updated
rolling budget (the “Proposed DIP Budget”) to the Post-Petition Agent. The
Post-Petition Agent may approve such Proposed DIP Budget, which will then become
the budget then in effect in the Post-Petition Agent’s discretion if approved by
the Post-Petition Agent in writing (which approval may be provided by electronic
mail communicated by Post-Petition Agent’s counsel to Debtors’ counsel) (the
“DIP Budget”); provided, that if the Proposed DIP Budget is not approved by the
Post-Petition Agent, the DIP Budget that was last approved by the Post-Petition
Agent shall continue to be in effect.
No later than 12:00 p.m. Central time on Thursday starting with the Thursday
after the first full two calendar weeks following the Petition Date, and every
four weeks thereafter, the Debtors shall deliver to the Post-Petition Agent a 13
week cash flow forecast. For the avoidance of doubt, the 13 week cash flow
forecast will not be deemed a Proposed DIP Budget and will not require approval
from the Post-Petition Agent.
No later than 12:00 p.m. Central time on Thursday of each week starting with the
Thursday after the first full four calendar weeks following the Petition Date,
and on a weekly basis thereafter (each a “Report Date”), the Debtors shall
deliver to the Post-Petition Agent a weekly variance report (the “Variance
Report”). The Variance Report shall measure performance for all actual
post-petition disbursements made (a) with respect to the first Report Date,
during the period from and including the Petition Date through and including the
Friday ending immediately prior to the first Report Date and (b) with respect to
each Report Date thereafter, the prior four weeks ending on the Friday
immediately preceding such Report Date (the periods described in the foregoing
clause (a) or (b), as applicable, the “Test Period”) on a rolling basis against
the amount budgeted therefor in the DIP Budget, shall include calculations
showing any discrepancies between anticipated and actual receipts and, beginning
on the First Testing Date (as defined below), shall include calculations that
demonstrate that the Debtors are in compliance with the Permitted Variance (as
defined below).


On each Report Date, beginning on the Thursday following the first four full
calendar weeks following the Petition Date (the “First Testing Date”), the
Debtors shall demonstrate in each such Variance Report (A) that the actual
disbursements made (the “Tested Disbursements”) in the prior Test Period,
excluding (i) any fluctuations in royalty payments, payments to working interest
holders, or similar payments or ad valorem or other taxes due on account of
production of oil and gas interests that are attributable to changes in
commodity prices, (ii) adequate protection payments to the Pre-Petition Agent
and the Pre-Petition Lenders, (iii) reimbursements to Oasis Midstream Partners
LP and its subsidiaries for capital expenditures, (iv) professional fees, (v)
settlement payments to hedge counterparties and (vi) payments in respect of the
DIP Facility (items (i) through (vi), collectively “Excluded Items”), do not
exceed the sum of the aggregate amount budgeted therefor in the DIP Budget for
the applicable Test Period by more than fifteen percent (15%) of the budgeted
amount for such Test Period (the “Permitted Variance”) on a cumulative basis for
all disbursements made during such Test Period and (B) that the Debtors’
Liquidity (to be defined as unrestricted cash and cash equivalents of the
Debtors’ plus unused commitments under the DIP Facility) is, (i) at any time the
Interim Order is in effect, an amount not less than $15 million and (ii) at any
time the Final Order is in effect, no less than $20 million. For the avoidance
of doubt, Liquidity shall be tested daily, but reported weekly in the Variance
Report. Certification of compliance shall be provided on such Report Date,
concurrently with delivery of each Variance Report.


Each Variance Report shall include actual disbursements and actual receipts for
such Test Period, broken out as line items (but, for the avoidance of doubt,
such items shall not be tested, other than the Tested Disbursements tested on an
aggregate basis as described above).
General Conditions Precedent:
Usual and customary for a facility of this type and otherwise generally
consistent with the Documentation Principles, including:
1.The effectiveness of the Post-Petition Credit Agreement and availability of
the DIP Facility will occur on the date (the “Closing Date”) that the following
conditions are satisfied or waived:
(a) The entry of an order by the Bankruptcy Court approving a cash management
system for the Debtors and other “first day” orders satisfactory to the
Post-Petition Agent;
(b) Execution and delivery of satisfactory definitive documentation for the DIP
Facility;
(c) Receipt of satisfactory Initial Budget approved by the Post-Petition Agent;
(d) Receipt of a model of projected monthly cash flow, cash balance and balance
of debt for borrowed money of the Debtors similar in level of detail to
previously delivered models, for the monthly periods commencing on the first day
of the month immediately following the month of effectiveness of the DIP
Facility through December 31, 2020, in form and substance acceptable to the
Post-Petition Agent;
(e) Bankruptcy Court’s entry within three (3) business days of the Petition Date
of an interim order approving the DIP Facility and use of cash collateral in a
form and substance acceptable to the Post-Petition Agent (the “Interim Order”);
(f) Reimbursement of all reasonable and documented (in summary form) fees and
expenses of the Pre-Petition Agent and Pre-Petition Lenders and Post-Petition
Agent and Post-Petition Lenders to the extent invoiced at least one (1) business
day prior thereto;
(g) Payment in full of unpaid reasonable and documented (in summary form) fees
and expenses of Vinson & Elkins LLP and FTI Consulting to the extent invoiced at
least one (1) business day prior thereto;
(h) Use commercially reasonable efforts to, with respect to all hedge contracts
entered into prior to the Closing Date, either (i) liquidate such hedges or (ii)
reset such hedges to current market terms in existence at the time of such reset
in exchange for a lump-sum cash payment substantially similar to the payment
that such Debtor would be entitled to receive in respect of a contemporaneous
liquidation of such hedge (collectively, the “Specified Liquidations”), in each
case, on terms mutually acceptable to the Borrower and the applicable hedge
counterparty, and all proceeds of such Specified Liquidations shall have been
applied to the prepayment of the loans under the Pre-Petition Credit Agreement;
(i) All representations and warranties of the Debtors in the Post-Petition
Credit Agreement shall be true and correct in all material respects (unless such
representations and warranties are already qualified by materiality, material
adverse effect or a similar qualification in which case such representations and
warranties shall be true and correct in all respects), and there shall be no
default or Event of Default in existence at the time of, or immediately after
giving effect to the making of, such initial funding;
(j) The Post-Petition Agent shall have received such documents and other
instruments as are customary for transactions of this type or as it may request;




--------------------------------------------------------------------------------

                            
(k) The delivery of other customary closing deliverables (including, without
limitation, delivery of secretary and officer certificates and notice of
borrowing); and
(l) The sum of the outstanding principal amount of loans under the Pre-Petition
Credit Agreement and the LC Exposure under the Pre-Petition Credit Agreement
shall be no more than $500 million
representations and warranties of the Debtors in the Post-Petition Credit
Agreement shall be true and
2.As to all subsequent advances under the DIP Facility:
(a) All representations and warranties of the Debtors in the Post-Petition
Credit Agreement shall be true and correct in all material respects (unless such
representations and warranties are already qualified by materiality, material
adverse effect or a similar qualification in which case such representations and
warranties shall be true and correct in all respects); there shall be no default
or Event of Default in existence at the time of, or after giving effect to the
making of, such funding; the delivery of a borrowing request; no violation of
any applicable governmental requirement shall occur as a result of such advance;
and there shall be no event, development or circumstance that has resulted in or
could be expected to result in a material adverse effect.
(b) With respect to amounts in excess of the Interim Limits or the Cap, the
Bankruptcy Court’s entry within thirty (30) days of the Petition Date of a final
order approving the DIP Facility and use of cash collateral, in form and
substance acceptable to the Post-Petition Agent (the “Final Order”, and the
Interim Order and Final Order collectively are referred to herein as the
“Financing Orders”), which Final Order shall be in full force and effect and
shall not have been stayed, reversed, vacated or otherwise modified; provided
that the time period for entry of the Final Order shall automatically be
extended to within forty (40) days of the Petition Date in the event the Debtors
commence the Chapter 11 Cases on a “prepackaged” basis by commencing
solicitation of a chapter 11 plan of reorganization prior to the Petition Date;
and
(c) The making of the requested credit extension would not cause the Total
Outstandings to exceed the lesser of (a) the DIP Loan Limit and (b) the amount
then authorized by any Financing Order (including, without limitation, prior to
the entry of the Final Order, the Interim Limits).
Representations & Warranties:
Customary representations and warranties for transactions of this type and
otherwise generally consistent with the Documentation Principles.
Affirmative Covenants:
Affirmative covenants customary for transactions of this type and otherwise
generally consistent with the Documentation Principles, including, without
limitation, the following (subject to exceptions and qualifications to be
agreed):
(a)Maintain its corporate existence and do all things necessary to keep rights
to the conduct of its business;
(b) Notice of material events;
(c) Perform every act and discharge all of the obligations to be performed and
discharged under the Post-Petition Credit Agreement;
(d) Maintain books and records;
(e) Comply with laws, environmental matters, ERISA, Commodity Exchange Act
Keepwell Provisions;
(f) Comply with covenants with respect to the DevCo undertakings, marketing
activities, further assurances, reserve reports, title information, additional
collateral, additional guarantors, taxes and claims;
(g) Operate and maintain its properties and collateral (including the DevCo
properties);
(h) Permit inspections;(i) Maintain current financial records in accordance with
GAAP;(j) Comply with customary reporting requirements, including audited annual
financial reports and quarterly consolidated financial reports; delivery of the
items described under the heading “Budget” above; 30 days after the end of each
month, delivery of a report of actual production volume for such month; on the
last day of each month, delivery of a forecast of production volume for the next
month;




--------------------------------------------------------------------------------

                            
(k) Maintain ownership of DevCo equity interests and ownership of certain
general partnership interests;
(l) Support entry of a Final Order providing for a waiver of any claims to
surcharge the Post-Petition Agent’s and Pre-Petition Agent’s collateral under
section 506(c) of the Bankruptcy Code;
(m) Maintain insurance in amounts and on terms appropriate to the Debtors’
business and with financially sound and reputable insurers;(n) Support entry of
a Final Order providing for an acknowledgment of the right of the Post-Petition
Agent and Pre-Petition Agent, as applicable, to credit bid at any sale of the
Debtors’ assets that are subject to the liens of the Post-Petition Lenders or
the Pre-Petition Lenders (whether 363 sale or otherwise); and(o) Comply at all
times with the Budget, subject to the Permitted Variance, as described
above.Negative Covenants:
Negative covenants customary for transactions of this type and otherwise
generally consistent with the Documentation Principles, including, without
limitation, covenants with respect to the following (subject to exceptions and
qualifications to be agreed):
(a) Create or permit to exist any lien or encumbrance on any asset, except as
permitted by the Post-Petition Credit Agreement or the Financing Orders;(b)
Incur or permit to exist any financing under section 364 of the Bankruptcy Code
or any other indebtedness, except as permitted by the Post-Petition Credit
Agreement;(c) Create or permit to exist any superpriority administrative expense
claim except as specifically permitted by the Post-Petition Agent or the
Financing Orders, other than with respect to the DIP Facility or as contemplated
by the restructuring support agreement;
(d) Make investments, loans and advances, except as permitted by the
Post-Petition Credit Agreement;
(e) Permit the Liquidity as of the end of any business day to be less than (1)
$15 million at any time following entry of the Interim Order but before entry of
the Final Order; and (2) $20 million at any time following entry of the Final
Order;
(f) Declare or pay dividends or make any distributions to equityholders or pay
amounts with respect to subordinated indebtedness or any other prepetition
indebtedness, except to the Pre-Petition Lenders and as specifically permitted
by the Post-Petition Credit Agreement;
(g) Merge or consolidate with any other entity, make any fundamental changes in
its corporate structure or otherwise change the nature of its business;
(h) Transfer or otherwise dispose of any assets other than hydrocarbons in the
ordinary course of business and other exceptions to be agreed;
(i) Use cash collateral or the proceeds of the DIP Facility except in accordance
with the Initial Budget or DIP Budget, as applicable, and subject to the
Permitted Variance; or
(j) Fail to operate strictly in compliance with the Initial Budget or DIP
Budget, as applicable, subject to the Permitted Variance, as described above.




--------------------------------------------------------------------------------

                            

Case Milestones:
The Financing Orders and the Post-Petition Credit Agreement shall provide that
the Debtors will implement their Chapter 11 Case in accordance with the
Milestones as reflected in Annex I attached hereto.


The Debtors may extend a Case Milestone only with the express written consent of
the Post-Petition Agent (which consent may be provided by electronic mail
communicated by Post-Petition Agent’s counsel to Debtors’ counsel) acting at the
direction of the Majority Post-Petition Lenders.


Events of Default:Events of default customary for transactions of this type,
consistent with the Documentation Principles, including, without limitation
(subject to exceptions and qualifications to be agreed):
(a) The failure of Debtors to obtain the Final Order from the Bankruptcy Court
not later than 30 days after the Petition Date; provided that the foregoing time
period shall automatically be extended to forty (40) days after the Petition
Date in the event the Debtors commence the Chapter 11 Cases on a “prepackaged”
basis by commencing solicitation of a chapter 11 plan of reorganization prior to
the Petition Date provided further, however, that in no event shall the
foregoing Case Milestone be later than immediately preceding the hearing on
confirmation of the Plan;
(b) Nonpayment of principal, fees, interest or mandatory prepayments when due
(with a 3 business day grace period for non-principal payments);(c) The failure
or breach of any warranty or representation of the Debtors;
(d) Violation of covenants (subject, in the case of certain affirmative
covenants, to a 30-day grace period);
(e) Change of control;
(f) Entry of an order for the dismissal or conversion to Chapter 7 of the
Debtors’ bankruptcy cases; the appointment of a bankruptcy trustee or examiner
(with expanded powers beyond those set forth in section 1106(a)(3) of the
Bankruptcy Code) except with the express written consent of the Post-Petition
Agent; the granting of any other superpriority administrative expense claim,
except with the express written consent of the Post-Petition Agent; any Debtor
shall attempt to vacate or modify the Interim Order, the Final Order or the cash
collateral order over the objection of the Post-Petition Agent; or any Debtor
shall institute any proceeding or investigation or support same by any other
person who seeks to challenge the status and/or validity of the liens of the
Pre-Petition Agent or the Post-Petition Agent (as security for the Pre-Petition
Lenders and the Post-Petition Lenders, respectively);
(g) The Bankruptcy Court shall enter an order or orders granting relief from the
automatic stay to the holder or holders of any security interest or lien (other
than in favor of Post-Petition Agent, Post-Petition Lenders, Pre-Petition Agent
or Pre-Petition Lenders) to permit the pursuit of any judicial or non-judicial
transfer or other remedy against any assets of any of the Debtors, in each case
involving assets with an aggregate value in excess of $1 million;
(h) The Debtors shall fail to meet any established Case Milestones (after giving
effect to any extension thereof as described under the section entitled “Case
Milestones” above);
(i) Failure by any Debtor to comply in any respect with the Financing Orders;
(j) The filing or support by the Debtors of any plan of reorganization that (i)
does not provide for termination of the unused commitments under the DIP
Facility and indefeasible payment in full in cash of all of the Debtors’
obligations under the DIP Facility and (ii) is not otherwise acceptable to the
Post-Petition Agent in its sole discretion;
(k) Bankruptcy Court approves or the Debtors request approval of any sale or
other disposition of all or a portion of the Collateral securing the DIP
Facility loans pursuant to section 363 of the Bankruptcy Code other than as
permitted by the Financing Orders or a plan of reorganization approved by the
Post-Petition Agent and the Majority Post-Petition Lenders, or the Post-Petition
Credit Agreement;
(l) The termination of the restructuring support agreement or any agreement
attached as an exhibit thereto, either in whole or in part, or any modification,
amendment or supplement of the restructuring support agreement, including the
exhibits thereto without the prior written consent of the Majority Post-Petition
Lenders; and
(m) Any Debtor files, or supports a motion that has been filed, to reject the
restructuring support agreement.
Upon the occurrence and continuation of any Event of Default, the Post-Petition
Agent may, and at the direction of the Majority Post-Petition Lenders shall,
subject in all respects to the Financing Orders, exercise rights and remedies in
accordance with the Post-Petition Credit Agreement and security documents and
applicable law.
Releases/
Covenant Not to Sue:
Subject to the challenge rights of third parties set forth in the Interim Order
and Final Order, the Debtors shall provide each of the Pre-Petition Agent, the
Pre-Petition Lenders, the Issuing Bank and the Secured Swap Parties, the
Post-Petition Agent, the Post-Petition Issuing Bank, the Post-Petition Lenders
and other customary parties a comprehensive release and covenant not to sue as
to any and all claims and causes of action against any of them as of the date of
such release, and the date of each advance made under the DIP Facility.Expense
Reimbursement/ Indemnification:
All reasonable and documented out-of-pocket expenses (in summary form) of the
Post-Petition Agent associated with the preparation, execution, delivery and
administration of the DIP Facility and any amendment or waiver with respect
thereto (including the reasonable fees, disbursements and other charges of
counsel), (b) all costs, expenses, Taxes, assessments and other charges incurred
by the Post-Petition Agent or any Post-Petition Lender in connection with any
filing, registration, recording or perfection of any security interest
contemplated by the Post-Petition Credit Agreement and any related documents,
(c) all reasonable and documented out-of-pocket expenses (in summary form)
incurred in connection with the issuance of any letter of credit, and (d) all
out-of-pocket expenses incurred by the Post-Petition Agent or any Post-Petition
Lender, including the reasonable and documented (in summary form) fees, charges
and disbursements of any counsel for any Post-Petition Lender, in connection
with the enforcement or protection of its rights in connection the Post-Petition
Credit Agreement and any related documents.


The Post-Petition Agent and the Post-
Petition Lenders (and their affiliates and their respective officers, directors,
employees, advisors and agents) will have no liability for, and will be
indemnified and held harmless against, any loss, liability, cost or expense
incurred in respect of the transactions and the financing contemplated hereby or
the use or the proposed use of proceeds thereof (except to the extent such
losses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of the indemnified person).
Assignments:


The Post-Petition Credit Agreement will contain assignment provisions
customarily found in the loan agreements for similar debtor in possession
financings and subject to the Documentation Principles; provided, that for the
avoidance of doubt any assignment under the Post-Petition Credit Agreement shall
(1) be subject to the Borrower’s consent (unless an Event of Default has
occurred and is continuing or such assignment is made to a Post-Petition Lender
or its affiliate); and (2) not be permitted to any Industry Competitor (as
defined in the Pre-Petition Credit Agreement). All assignees of DIP Facility
loans and letters of credit shall become bound to the terms of the restructuring
support agreement (unless the restructuring support agreement is no longer in
effect at such time).


Amendments:
Any provision of the Post-Petition Credit Agreement or the Financing Orders may
be amended with the consent of the Borrower together with the vote of
Post-Petition Lenders holding more than 50% of the overall commitments under the
Post-Petition Credit Agreement or, in the case of a termination of such
commitment, of the revolving loans outstanding thereunder (the “Majority
Post-Petition Lenders”), except with respect to certain matters specified in the
Post-Petition Credit Agreement requiring the vote of all Post-Petition Lenders
or each affected Post-Petition Lender.
Governing Law:New York law shall govern the Post-Petition Credit Agreement
(provided that perfection of security interests in the Debtors’ real property or
midstream assets will be governed by the law of the state in which such assets
are located to the extent determined by the Post-Petition Agent to be
necessary). Debtors and the Post-Petition Lenders shall agree that all disputes
between the Debtors on the one hand and the Post-Petition Lenders on the other
hand shall be heard by the Bankruptcy Court so long as the bankruptcy case is
pending.DIP to Exit Conversion:
On the date upon which the conditions precedent to the effectiveness of an “exit
credit facility” (the “Exit Facility”) shall have been satisfied or waived as
contemplated by the terms specified in the Exit Facility Term Sheet attached as
Exhibit A (the “Exit Facility Term Sheet”) to that certain Exit Commitment
Letter (the “Exit Facility Commitment Letter”) by and among the Borrower, Wells
Fargo Securities, LLC, as Lead Arranger (as defined therein), and the Initial
Lenders (as defined therein) (the following clauses (i) through (iv),
collectively, the “DIP Debt Conversion”): (i) the aggregate principal amount of
all DIP Facility loans that are outstanding as of such date and any Pre-Petition
Secured Indebtedness that was not converted into the DIP Facility shall, in each
case, be automatically converted on a dollar-for-dollar basis for “Loans” under
and as defined in the Exit Facility, (ii) all outstanding Letters of Credit
shall be deemed to be issued as “Letters of Credit” under and as defined in the
Exit Facility, (iii) all outstanding hedges with a Post-Petition Lender or its
affiliate shall be deemed to be secured by the liens securing the Exit Facility,
and the Debtors shall receive credit therefor for purposes of satisfying the
minimum hedging requirements set forth in the Exit Facility Term Sheet, and (iv)
all outstanding treasury management arrangements with a Post-Petition Lender or
its affiliate shall be deemed to be secured by the liens securing the Exit
Facility. Upon payment in full (as defined in the Post-Petition Credit
Agreement), the DIP Facility will terminate and be superseded and replaced in
its entirety by the Exit Facility.







--------------------------------------------------------------------------------



Annex I
Case Milestones
“Case Milestones” means the following milestones relating to the Chapter 11
Case:
1.The Petition Date shall occur no later than September 29, 2020;
2.No later than 3 business days after the Petition Date (or such later date as
the Post-Petition Agent may agree in writing), the Bankruptcy Court shall have
entered the Interim Order, in a form and substance satisfactory to the
Post-Petition Agent;
3.No later than 30 days after the Petition Date (or such later date as the
Post-Petition Agent may agree in writing), the Debtors shall have filed with the
Bankruptcy Court the Plan and Disclosure Statement (each as defined in the
restructuring support agreement), in each case, in a form and substance
satisfactory to the Post-Petition Agent;
4.No later than 30 days after the Petition Date (or such later date as the
Post-Petition Agent may agree in writing), the Debtors shall have filed with the
Bankruptcy Court a motion to establish a bar date for filing proofs of claim;
provided that the foregoing Case Milestone shall not apply in the event the
Debtors commence the Chapter 11 Cases on a “prepackaged” basis by commencing
solicitation of a chapter 11 plan of reorganization prior to the Petition Date;
5.No later than 30 days after the Petition Date (or such later date as the
Post-Petition Agent may agree in writing), the Bankruptcy Court shall have
entered the Final Order; provided that the foregoing Case Milestone shall
automatically be extended to forty-five (45) days after the Petition Date in the
event the Debtors commence the Chapter 11 Cases on a “prepackaged” basis by
commencing solicitation of a chapter 11 plan of reorganization prior to the
Petition Date; provided further, however, that in no event shall the foregoing
Case Milestone be later than immediately preceding the hearing on confirmation
of the Plan;
6.No later than 65 days after the Petition Date (or such later date as the
Post-Petition Agent may agree in writing), the Bankruptcy Court shall have
entered an order (the “Disclosure Statement Order”) (i) approving the adequacy
of the Disclosure Statement, and (ii) approving the related solicitation
procedures, in each case, in form and substance satisfactory to the
Post-Petition Agent;
7.No later than 110 days after the Petition Date (or such later date as the
Post-Petition Agent may agree in writing), the Bankruptcy Court shall have
entered the Confirmation Order (as defined in the restructuring support
agreement) in a form and substance satisfactory to the Post-Petition Agent; and
8.No later than December 20, 2020 (or such later date as the Post-Petition Agent
may agree in writing), the plan of reorganization shall have become effective.






--------------------------------------------------------------------------------



ANNEX II
Carve Out
1.Carve Out.
(a)Carve Out. Notwithstanding anything to the contrary in this Interim DIP
Order, any DIP Documents, or any other order of the Court, all of the DIP Liens,
the DIP Superpriority Claim, the Adequate Protection Liens, and the Adequate
Protection Claim shall be subject only to the payment of the Carve Out as and
only to the extent set forth in this Interim DIP Order. As used in this Interim
DIP Order, the “Carve Out” means the sum of (i) all fees required to be paid to
the Clerk of the Court and to the Office of the United States Trustee under
section 1930(a) of title 28 of the United States Code plus interest at the
statutory rate (without regard to the notice set forth in (iii) below); (ii) all
reasonable fees and expenses up to $100,000 incurred by a trustee under section
726(b) of the Bankruptcy Code (without regard to the notice set forth in (iii)
below); (iii) to the extent allowed at any time, whether by interim order,
procedural order, or otherwise, all unpaid fees and expenses, other than any
restructuring, sale, success, or other transaction fee of any investment bankers
or financial advisors of the Debtors or any committee1 (the “Allowed
Professional Fees”) incurred by persons or firms retained by the Debtors
pursuant to section 327, 328, or 363 of the Bankruptcy Code (the “Debtor
Professionals”) and any official Committee appointed in the Chapter 11 Cases
pursuant to section 328 or 1103 of the Bankruptcy Code (the “Committee
Professionals” and, together with the Debtor Professionals, the “Professional
Persons”) at any time before or on the first business day following delivery by
the DIP Agent of a Carve Out Trigger Notice (as defined below), whether allowed
by the Court prior to or after delivery of a Carve Out Trigger Notice; and
(iv) Allowed Professional Fees of Professional Persons in an aggregate amount
not to exceed $2,750,000 incurred after the first business day following
delivery by the DIP Agent of the Carve Out Trigger Notice, to the extent allowed
at any time, whether by interim order, procedural order,

1 Any fee due and payable to a Professional Person that is employed as an
investment banker or financial advisor arising from the consummation of any
transaction shall be payable only to the extent allowed by the Court and as and
to the extent set forth in such Professional Person’s engagement letter, and
solely from the proceeds received by the Debtors resulting from the consummation
of such transaction, free and clear of the liens of the DIP Agent and the DIP
Lenders.



--------------------------------------------------------------------------------



or otherwise (the amounts set forth in this clause (iv) being the “Post-Carve
Out Trigger Notice Cap”). For purposes of the foregoing, “Carve Out Trigger
Notice” shall mean a written notice delivered by email (or other electronic
means) by the DIP Agent to the Debtors, their lead restructuring counsel, the
U.S. Trustee, counsel to any Committee and counsel to the Ad Hoc Group of
Consenting Noteholders, which notice may be delivered following the occurrence
and during the continuation of an Event of Default and acceleration of the DIP
Obligations under the DIP Facility, stating that the Post-Carve Out Trigger
Notice Cap has been invoked.
(b)Fee Estimates. Not later than 7:00 p.m. New York time on the third business
day of each week starting with the first full calendar week following the
Closing Date (as defined in the DIP Credit Agreement), each Professional Person
shall deliver to the Debtors a statement setting forth a good-faith estimate of
the amount of fees and expenses (collectively, “Estimated Fees and Expenses”)
incurred during the preceding week by such Professional Person (through Saturday
of such week, the “Calculation Date”), along with a good-faith estimate of the
cumulative total amount of unreimbursed fees and expenses incurred through the
applicable Calculation Date and a statement of the amount of such fees and
expenses that have been paid to date by the Debtors (each such statement, a
“Weekly Statement”); provided, that within one business day of the occurrence of
the Termination Declaration Date (as defined below), each Professional Person
shall deliver to the Debtors one additional statement (the “Final Statement”)
setting forth a good-faith estimate of the amount of fees and expenses incurred
during the period commencing on the calendar day after the most recent
Calculation Date for which a Weekly Statement has been or should have been
delivered and concluding on the Termination Declaration Date (and the Debtors
shall cause such Weekly Statement and Final Statement to be delivered on the
same day received to the DIP Agent). If any Professional Person fails to deliver
a Weekly Statement or the Final Statement within three calendar days after such
Weekly Statement or Final Statement is due, such Professional Person’s
entitlement (if any) to any funds in the Pre-Carve Out Trigger Notice Reserve
(as defined below) with respect to the aggregate unpaid amount of Allowed
Professional Fees of such Professional Person for the applicable period(s) for
which such Professional Person failed to deliver a



--------------------------------------------------------------------------------



Weekly Statement or Final Statement covering such period shall be limited to the
aggregate unpaid amount of Allowed Professional Fees included in the Budget for
such period for such Professional Person; provided, that such Professional
Person shall be entitled to be paid any unpaid amount of Allowed Professional
Fees in excess of Allowed Professional Fees included in the Budget for such
period for such Professional Person from a reserve to be funded by the Debtors
from all cash on hand as of such date and any available cash thereafter held by
any Debtor pursuant to paragraph [●](c) below. Solely as it relates to the DIP
Agent and the DIP Lenders, any deemed draw and borrowing pursuant to paragraph
[●](c)(i)(x) for amounts under paragraph [●](a)(iii) above shall be limited to
the greater of (x) the sum of (I) the aggregate unpaid amount of Estimated Fees
and Expenses included in such Weekly Statements timely received by the Debtors
prior to the Termination Declaration Date plus, without duplication, (II) the
lesser of (1) the aggregate unpaid amount of Estimated Fees and Expenses
included in the Final Statements timely received by the Debtors pertaining to
the period through and including the Termination Declaration Date and (2) the
Budgeted Cushion Amount (as defined below), and (y) the aggregate unpaid amount
of Allowed Professional Fees included in the Budget for the period prior to
the Termination Declaration Date (such amount, the “DIP Professional Fee Carve
Out Cap”). For the avoidance of doubt, the DIP Agent shall be entitled to
maintain at all times a reserve (the “Carve Out Reserve”) against availability
under the DIP Facility in an amount (the “Carve-Out Reserve Amount”) equal to
the sum of (i) the greater of (x) the aggregate unpaid amount of Estimated Fees
and Expenses included in all Weekly Statements timely received by the Debtors,
and (y) the aggregate amount of Allowed Professional Fees contemplated to be
unpaid in the Budget at the applicable time, plus (ii) the Post-Carve Out
Trigger Notice Cap, plus (iii) the amounts contemplated under
paragraph [●](a)(i) and [●](a)(ii) above, plus (iv) an amount equal to the
amount of Allowed Professional Fees set forth in the Budget for the then current
week occurring after the most recent Calculation Date and the two weeks
succeeding such current week (such amount set forth in (iv), regardless of
whether such reserve is maintained, the “Budgeted Cushion Amount”). Not later
than 7:00 p.m. New York time on the fourth business day of each week starting
with the first full calendar week following the Closing Date, the Debtors shall
deliver to the DIP Agent a report



--------------------------------------------------------------------------------



setting forth the Carve Out Reserve Amount as of such time, and, in setting the
Carve-Out Reserve, the DIP Agent shall be entitled to rely upon such reports in
accordance with section [●] of the DIP Credit Agreement. Prior to the delivery
of the first report setting forth the Carve-Out Reserve Amount, the DIP Agent
shall calculate the Carve-Out Reserve Amount by reference to the Budget for
subsection (i) of the Carve-Out Reserve Amount.
(c)Carve Out Reserves.
(i)    On the day on which a Carve Out Trigger Notice is given by the DIP Agent
to the Debtors and their lead restructuring counsel with copies to counsel to
any Committee and counsel to the Ad Hoc Group of Consenting Noteholders
(the “Termination Declaration Date”), the Carve Out Trigger Notice shall (x) be
deemed a draw request and notice of borrowing by the Borrower for the Loans (as
defined in the DIP Facility) under the DIP Facility, in an amount equal to the
sum of (1) the amounts set forth in paragraphs [●](a)(i) and [●](a)(ii) above,
and (2) the lesser of (a) the then unpaid amounts of the Allowed Professional
Fees and (b) the DIP Professional Fee Carve Out Cap (any such amounts actually
advanced shall constitute Loans) and (y) also constitute a demand to the Debtors
to utilize all cash on hand as of such date and any available cash thereafter
held by any Debtor to fund a reserve in an amount equal to the sum of the
amounts set forth in paragraphs [●](a)(i)–(iii) above. The Debtors shall deposit
and hold such amounts in a segregated account at the DIP Agent in trust to pay
such then unpaid Allowed Professional Fees (the “PreCarve Out Trigger Notice
Reserve”) prior to any and all other claims.
(ii)    On the Termination Declaration Date, the Carve Out Trigger Notice shall
also (x) be deemed a request by the Debtors for Loans under the DIP Facility, in
an amount equal to the Post-Carve Out Trigger Notice Cap (any such amounts
actually advanced shall constitute Loans) and (y) constitute a demand to the
Debtors to utilize all cash on hand as of



--------------------------------------------------------------------------------



such date and any available cash thereafter held by any Debtor, after funding
the Pre-Carve Out Trigger Notice Reserve, to fund a reserve in an amount equal
to the Post-Carve Out Trigger Notice Cap. The Debtors shall deposit and hold
such amounts in a segregated account at the DIP Agent in trust to pay such
Allowed Professional Fees benefiting from the Post-Carve Out Trigger Notice Cap
(the “Post-Carve Out Trigger Notice Reserve” and, together with the Pre-Carve
Out Trigger Notice Reserve, the “Carve Out Reserves”) prior to any and all other
claims.
(iii)    On the first business day after the DIP Agent gives such notice to such
DIP Lenders, notwithstanding anything in the DIP Credit Agreement to the
contrary, including with respect to the existence of a Default or Event of
Default (as such terms are defined in the DIP Credit Agreement), the failure of
the Debtors to satisfy any or all of the conditions precedent for Loans under
the DIP Facility, any termination of the DIP Commitments following an Event of
Default, or the occurrence of the Maturity Date, each DIP Lender with an
outstanding DIP Commitment (on a pro rata basis based on the then outstanding
DIP Commitments) shall make available to the DIP Agent such DIP Lender’s pro
rata share with respect to such borrowing in accordance with the DIP Facility;
provided that in no event shall the DIP Agent or the DIP Lenders be required to
extend Loans pursuant to a deemed draw and borrowing pursuant to paragraphs
[●](c)(i)(x) and [●](c)(ii)(x) in an aggregate amount exceeding the Carve-Out
Reserve Amount.
(iv)    All funds in the Pre-Carve Out Trigger Notice Reserve shall be used
first to pay the obligations set forth in clauses (i) through (iii) of the
definition of Carve Out set forth above (the “Pre-Carve Out Amounts”), but not,
for the avoidance of doubt, the Post-Carve Out Trigger Notice Cap, until paid in
full, and then, to the extent the Pre-Carve Out Trigger Notice Reserve has not
been reduced to zero, to pay the DIP Agent for the benefit of the



--------------------------------------------------------------------------------



DIP Secured Parties, unless the DIP Obligations have been indefeasibly paid in
full, in cash, and all Commitments have been terminated, in which case any such
excess shall be paid to the Prepetition Secured Parties in accordance with their
rights and priorities as of the Petition Date. All funds in the Post-Carve Out
Trigger Notice Reserve shall be used first to pay the obligations set forth in
clause (iv) of the definition of Carve Out set forth above (the “Post-Carve Out
Amounts”), and then, to the extent the Post-Carve Out Trigger Notice Reserve has
not been reduced to zero, to pay the DIP Agent for the benefit of the DIP
Secured Parties, unless the DIP Obligations have been indefeasibly paid in full,
in cash, and all Commitments have been terminated, in which case any such excess
shall be paid to the Prepetition Secured Parties unless the Prepetition Claim
has been indefeasibly paid in full, in cash.
(v)    Notwithstanding anything to the contrary in the DIP Documents, or this
Interim DIP Order, if either of the Carve Out Reserves is not funded in full in
the amounts set forth in this paragraph 61, then, any excess funds in one of the
Carve Out Reserves following the payment of the Pre-Carve Out Amounts and
Post-Carve Out Amounts, respectively, shall be used to fund the other Carve Out
Reserve, up to the applicable amount set forth in this paragraph 61, prior to
making any payments to the DIP Agent or the Prepetition Secured Parties, as
applicable. Notwithstanding anything to the contrary in the DIP Documents or
this Interim DIP Order, following delivery of a Carve Out Trigger Notice, the
DIP Agent and the Prepetition Agent shall not sweep or foreclose on cash
(including cash received as a result of the sale or other disposition of any
assets) of the Debtors until the Carve Out Reserves have been fully funded, but
shall have a security interest in any residual interest in the Carve Out
Reserves, with any excess paid to the DIP Agent for application in accordance
with the DIP Documents. Further, notwithstanding anything to the contrary in
this Interim DIP Order, (i) disbursements by



--------------------------------------------------------------------------------



the Debtors from the Carve Out Reserves shall not constitute DIP Loans or
increase or reduce the DIP Obligations, (ii) the failure of the Carve Out
Reserves to satisfy in full the Allowed Professional Fees shall not affect the
priority of the Carve Out, and (iii) in no way shall the Initial Budget, Budget,
Carve Out, Post-Carve Out Trigger Notice Cap, Carve Out Reserves, or any of the
foregoing be construed as a cap or limitation on the amount of the Allowed
Professional Fees due and payable by the Debtors. For the avoidance of doubt and
notwithstanding anything to the contrary in this Interim DIP Order, the DIP
Documents, or the Prepetition Claim Documents, the Carve Out shall be senior to
all liens and claims securing the DIP Facility, the Adequate Protection Liens,
the Prepetition Claim, and any and all other forms of adequate protection,
liens, or claims securing the DIP Obligations or the Prepetition Claim.
(d)    Payment of Allowed Professional Fees Prior to the Termination Declaration
Date. Any payment or reimbursement made prior to the occurrence of the
Termination Declaration Date in respect of any Allowed Professional Fees shall
not reduce the Carve Out.
(e)    No Direct Obligation To Pay Allowed Professional Fees. None of the DIP
Agent, the Prepetition Agent, the DIP Secured Parties, or the Prepetition
Secured Parties shall be responsible for the payment or reimbursement of any
fees or disbursements of any Professional Person incurred in connection with the
Chapter 11 Cases or any successor cases under any chapter of the Bankruptcy
Code. Nothing in this Interim DIP Order or otherwise shall be construed to
obligate the DIP Agent, the Prepetition Agent, the DIP Secured Parties, or the
Prepetition Secured Parties, in any way, to pay compensation to, or to reimburse
expenses of, any Professional Person or to guarantee that the Debtors have
sufficient funds to pay such compensation or reimbursement.
(f)    Payment of Carve Out On or After the Termination Declaration Date. Any
payment or reimbursement made on or after the occurrence of the Termination
Declaration Date in respect of any Allowed Professional Fees shall permanently
reduce the Carve Out on a dollar-for-dollar basis. Any funding of the Carve Out
shall be added to, and made a part of, the DIP Obligations secured



--------------------------------------------------------------------------------



by the DIP Collateral and shall be otherwise entitled to the protections granted
under this Interim DIP Order, the DIP Documents, the Bankruptcy Code, and
applicable law.
2.In no event shall the Carve Out, or the funding of any DIP Loans or use of DIP
Collateral to satisfy the Carve Out, result in any reduction in the amount of
any DIP Obligations, the security therefor, or the obligations of the Debtors to
pay the same in accordance with the DIP Documents.
3.Other than the Carve Out, neither the DIP Agent nor the Prepetition Secured
Parties consent to any carve out from the Collateral for the payment of any fees
or expenses of any Professional Persons. The amounts payable on account of
Allowed Professional Fees are subject to final approval and allowance by the
Court, and to the extent the amounts funded in the Carve Out Reserves exceed the
amount so allowed, any excess shall be used to pay the DIP Agent for the benefit
of the DIP Secured Parties, unless the DIP Obligations have been indefeasibly
paid in full in cash and all Commitments have been terminated, in which case any
such excess shall be paid to the Prepetition Secured Parties, unless the
Prepetition Claim has been indefeasibly paid in full in cash in accordance with
paragraph [●](c) above. The Agent, for itself and for and on behalf of the
Prepetition Secured Parties, expressly retains the right to object to any fees
or expenses of any Professional Persons as to reasonableness or on any other
grounds.
a.Notwithstanding anything to the contrary in this Interim DIP Order, neither
the Carve Out, Cash Collateral, or any proceeds of any DIP Loans, letters of
credit issued under the DIP Facility, or the Collateral shall be used to pay any
Allowed Professional Fees (including, without limitation, expenses) in
connection with any of the following (each a “Prohibited Purpose”):
(a) objecting to, seeking subordination of, seeking to avoid, or contesting in
any manner the validity, amount, extent, perfection, priority, or enforceability
of, or asserting any defense, counterclaim or offset to, the DIP Motion or any
of the relief requested therein, this Interim DIP Order, the DIP Facility, any
DIP Obligations, the DIP Superpriority Claim, the Prepetition Claim, the
Adequate Protection Claims, or any other claim of the Agent, the DIP Secured
Parties, or the Prepetition Secured Parties or the perfected status or priority
of



--------------------------------------------------------------------------------



any of the DIP Liens, the Prepetition Liens, the Adequate Protection Liens, or
any other liens of the Agent, any DIP Secured Party, or any Prepetition Secured
Party, or any other rights or interests of the Agent, the DIP Secured Parties,
or the Prepetition Secured Parties; (b) asserting, investigating, prosecuting,
or joining in any claim, demand, or cause of action against the Agent, any DIP
Secured Party, or any Prepetition Secured Party, including, without limitation,
for lender liability, breach of contract, or tort, or pursuant to Section 105,
506, 510, 544, 547, 548, 549, 550, 552 or 553 of the Bankruptcy Code, applicable
non-bankruptcy law, or otherwise; (c) seeking to modify, or modifying, any of
the rights granted under this Interim DIP Order to the Agent, any DIP Secured
Party, or any Prepetition Secured Parties or under the DIP Documents or the
Prepetition Claim Documents, as applicable; (d) other than as set forth in
paragraph [●]2 below after the occurrence and during the continuance of an Event
of Default, objecting to, contesting, delaying, preventing, hindering, or
interfering in any way with (i) the Agent’s or any Prepetition Secured Party’s
enforcement of realization upon any of the applicable Collateral, or (ii) the
exercise of any rights and remedies by the Agent or the Prepetition Secured
Parties with respect to any Collateral, (e) asserting or declaring any of the
DIP Documents the Prepetition Claim Documents, or this Interim DIP Order to be
invalid, not binding, or unenforceable in any respect, (f) using funds advanced
under the DIP Facility or Cash Collateral except as specifically permitted in
this Interim DIP Order and the Budget (after giving effect to the Permitted
Variance), (g) selling any Collateral outside the ordinary course of business
except as specifically authorized by this Interim DIP Order or by order of the
Court, (h) incurring any indebtedness except as permitted by this Interim DIP
Order and the DIP Documents, or (i) committing any other act or taking any other
actions that are adverse to the Agent or any Prepetition Secured Party.
Notwithstanding the foregoing, funds advanced under the DIP

2 To reference remedies paragraph in DIP order.



--------------------------------------------------------------------------------



Facility or Cash Collateral deposited into the Carve Out Reserves for any
Committee Professionals may be used to pay the fees earned and expenses incurred
of counsel to any appointed creditors’ Committee in an amount not to exceed
$25,000 to review the Prepetition Claim, the Prepetition Claim Documents, and
the Prepetition Liens, and to assert any challenges to one or more of the
Debtors’ stipulations or the releases set forth herein.














--------------------------------------------------------------------------------



Exhibit B
COMMITMENTS


Name of Initial DIP Lender
PercentagesWells Fargo Bank, N.A.10.74847695%JPMorgan Chase Bank,
N.A.9.95229346%Royal Bank of Canada9.95229346%Citibank, N.A.9.25925926%Citizens
Bank, N.A.5.57328434%ING Capital LLC5.57328434%Canadian Imperial Bank Of
Commerce, New York Branch5.45962673%Capital One, National
Association5.18518519%BBVA USA5.18518519%Fifth Third Bank, National
Association4.07407407%Mizuho Bank, Ltd.4.07407407%Truist Bank, formerly Branch
Banking & Trust4.07407407%Regions Bank4.07407407%BOKF, NA dba Bank of
Texas3.18518519%Comerica Bank3.18518519%Credit Suisse AG, Cayman Islands
Branch3.18518519%Goldman Sachs Bank USA3.18518519%Zions Bancorporation, N.A. dba
Amegy Bank2.59259259%IBERIABANK, a division of First Horizon
Bank1.48148148%TOTAL100.00%





Exhibit B to DIP Commitment Letter – Oasis Petroleum North America LLC